DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant’s amendment filed June 13, 2020 amending claims 5, 8, 12-15, 23, 36, 40, 42-43, 47, 55, 59, and 68 and cancelling claims 2-4, 6, 9-11, 16-22, 24-26, 28-35, 37-39, 41, 44-46, 49-54, 56-58, 60, 62-67, 69-71, and 73-84 is acknowledged.  Accordingly, claims 1, 5, 7-8, 12-15, 23, 27, 36, 40, 42-43, 47-48, 55, 59, 61, 68, 72 and 85 are pending.

Restriction/Election - Inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5, 7-8, 12-15, 23, 27, 36, 40, 42-43 and 47, drawn to methods of treating increased glucose levels, increased zinc levels, and/or hyperglycemia by treating with an SLC39A5 inhibitor and/or another therapeutic agent, classified in A61P 3/10.
II. Claims 48, 55, 59, 61 and 68 drawn to methods of detecting a variant SLC39A5 nucleic acid and identifying a human subject having an increased risk of developing increased serum glucose levels and/or hyperglycemia by determining the presence or absence of an SCL39A5 loss of function variant nucleic acid, classified in G01N 2800/042 and C12Q 1/6883.
III. Claim 72, drawn to a method of detecting the presence of a variant SLC39A5 polypeptide, classified in G01N 33/6803 and G01N 33/6818.
IV. Claim 85, drawn to a molecular complex comprising an SLC39A5 variant nucleic acid and an allele-specific primer or probe, classified in C12Q 1/6876 and C12Q 2600/156.

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and effects.  Invention I is directed to treating a disease, which requires an individual to have a disease and treatment with a therapeutic agent.  Inventions II and III do not require an inhibitor or treating an individual.  Invention II has the effects of detecting SLC39A5 variant nucleic acids and the determination of an individual at risk of developing hyperglycemia based on the presence of absence of a variant.  Inventions I and III do not require the detection of SLC39A5 variant nucleic acids.  Invention III has the effect of detecting SLC39A5 variant polypeptides, which requires different reagents and methods than detecting variant nucleic acids.  Neither invention I or II require detection of polypeptides.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention IV together with Invention I or III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the molecular complex comprising a variant SLC39A5 nucleic acid and allele specific probe or primer is not used in the processes of treating an individual with an SLC39A5 inhibitor because the primer or probe is not an inhibitor, or in the process of detecting a mutant SLC39A5 polypeptide because primers and probes are used to detect nucleic acids, not proteins.
Inventions IV together with Invention II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the complex of the SLC39A5 nucleic acid and allele-specific primer or probe can be used for locus localization studies or for amplifying the SLC39A5 variant for research purposes.  

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classifications;
(b) the inventions have acquired a separate status in the art due to recognized divergent subject matter; and
(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries);
	
Applicants Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Restriction/Election - Species
This application contains claims directed to the following patentably distinct species:
A)  Claims 1, 5, 27 and 40 recite an SLC39A5 inhibitor.  Examples of SLC39A5 inhibitors are recited in claims 5 and 40 and in the specification pages 15-21.  The species are independent or distinct because the inhibitors are different classes of compounds (i.e., nucleic acids, proteins, enzymes) and as such have different structures and chemistries, and have different modes of actions.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 27 are generic.
Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)	The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b)	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c)	The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant’s Response
Applicant is required to elect one SLC39A5 inhibitor from the list in claim 5 and 40, or in the specifications page 15-21. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Inventorship
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          


/NANCY J LEITH/Primary Examiner, Art Unit 1636